Citation Nr: 1444034	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  09-01 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and panic disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION

The Veteran served on active duty from October 1982 to November 2005. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In July 2014, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of this proceeding has been associated with the claims file.  

The Board notes that in August 2006, the Veteran filed a claim of entitlement to service connection for anxiety disorder with panic attacks which was denied in the above-referenced June 2007 rating decision.  The Veteran did not file a notice of disagreement to this rating decision.  However, VA regulations, specifically 38 C.F.R. § 3.156(b) , provides that evidence received within the one year period prior to the decision becoming final is to be considered as having been received in connection with the claim which was pending at the beginning of the appeal period. The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  

In September 2007, within one year of the June 2007 rating decision, the Veteran submitted a statement detailing events in service that caused his current psychiatric disorder.  Specifically, he reported that during service, he witnessed his best friend get shot and killed by accident.  He also reported that during service in Kuwait, he saw many dead bodies.  Pertinently, his report of his friend who was accidentally killed was verified by the Department of the Army.  Also, the Veteran's service personnel records confirm service in Southwest Asia during the Persian Gulf War.  

There is no dispute that the statements submitted by the Veteran in September 2007 are new and material as the statements establish in-service trauma.  Furthermore, they were not of record at the time of the June 2007 decision, and were not considered by agency decision makers in consideration of the Veteran's anxiety disorder with panic attacks claim.  As new and material evidence was received within a year of the June 2007 decision, these statements must be considered as part of the original claim which prompted that decision. 38 C.F.R. § 3.156(b).  Thus, the June 2007 decision is not final.

The Board further notes that the Veteran filed a claim of entitlement to service connection for PTSD in August 2007 for which he has perfected an appeal to.  However, the Court of Appeals for Veterans Claims (Court) has held that a Veteran, who is a lay person, is not competent to diagnose his specific psychiatric disability.  Therefore, VA must consider the Veteran's psychiatric symptoms regardless of the label attached to them to warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of the Court's holding in Clemons, the Board has considered the Veteran's anxiety disorder claim as part of his PTSD claim for which he has perfected an appeal and has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, and panic disorder.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran contends that he has an acquired psychiatric disorder related to his military service.  In particular, he contends that his psychiatric disorder is related to an incident wherein he witnessed his best friend get shot and killed by accident.  He also has stated that the psychiatric disorder is related to service in Kuwait where he witnessed dead bodies as well as being in fear of incoming Scud missiles.  As discussed above, the Veteran's report of his friend who was accidentally shot and killed has been verified by the service department.  Furthermore, as the Veteran's personnel records document service in Southwest Asia during the Persian Gulf War, the Board has no reason to doubt his report that he witnessed dead bodies and was in fear of incoming Scud missiles.  The Board also notes that the Veteran testified at the July 2014 Board hearing that he witnessed the deaths of Colombians during service in South America due to a car bomb explosion.  This stressor has not been verified and the Veteran did not specify a timeframe when this incident occurred.

The Veteran was afforded a VA psychological examination in May 2011.  After examination of the Veteran, the VA examiner declined to diagnose the Veteran with PTSD.  On the contrary, the examiner reported that the Veteran's diagnosis was panic disorder with agoraphobia.  The examiner's rationale for his conclusion that the Veteran did not suffer from PTSD was based on his finding that there was an absence of necessary PTSD avoidance and arousal symptoms.  

The Board finds that the May 2011 VA examination is inadequate for evaluation purposes.  In this regard, although the examiner considered the Veteran's report of witnessing dead bodies during service in Kuwait, he did not address the Veteran's report of his friend accidentally dying as well as being in fear of Scud missiles.  Moreover, the Board notes that the medical evidence of record documents diagnoses of PTSD and anxiety disorder which were not considered by the examiner.  Specifically, S.K., M.D., a VA psychiatrist, diagnosed the Veteran with combat-related PTSD during a September 2007 VA mental health evaluation.  Also, P.S., MSW, LCSW, diagnosed the Veteran with PTSD following VA mental health evaluations in August and October 2007.  Further, E.M., FNP, diagnosed the Veteran with anxiety and panic attacks following multiple mental health evaluations in 2006.  Finally, with regard to the diagnosed panic disorder with agoraphobia, the VA examiner did not render an opinion as to whether this disability is related to the Veteran's military service.

In light of the ambiguities above, the Board is of the opinion that a VA examination would be probative in ascertaining whether the Veteran currently suffers from an acquired psychiatric disorder that is related to his military service.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2013) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

Additionally, during the above-referenced hearing in July 2014, the Veteran testified that every 6 weeks, he undergoes mental health evaluations at a VA facility.  See the July 2014 Board hearing transcript, pgs. 6-7.  The Board observes that the most recent date of VA treatment records associated with the claims folder is February 2011.  

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.
      
Accordingly, the case is REMANDED for the following action:

1. Request any outstanding VA treatment records pertaining to the Veteran's acquired psychiatric disorder/s, since February 2011.  All attempts to secure this evidence must be documented in the claims folder.
2. After the above development is completed, to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of his current acquired psychiatric disorder/s.  The claims folder must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Based on the review and the physical examination, the examiner is asked to render an opinion as to the following: 

a. Identify any current acquired psychiatric disorder, to include PTSD, anxiety disorder, and panic disorder.  In rendering these findings, the examiner must address: the diagnoses of PTSD rendered by S.K., M.D. in September 2007 and P.S., MSW, LCSW in August and October 2007; the diagnosis of anxiety with panic attacks by E.M., FNP in 2006; and, the diagnosis of panic disorder with agoraphobia by the May 2011 VA examiner.  

b. Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's acquired psychiatric disorder/s is/are related to his active military service, to include: his credible report of witnessing his friend being shot and killed; witnessing dead bodies in Kuwait; and, being in fear of Scud missiles.
      
The examiner is asked to provide the underlying reasons for any opinion expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. When the development requested has been completed,             the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

